Citation Nr: 0617154	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  99-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis, bursitis, and tendinitis of the right shoulder.

2.  Entitlement to a rating in excess of 20 percent for 
cervical spine condition.

3.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the right upper extremity.

4.  Entitlement to an effective date earlier than September 
23, 2002, for right upper extremity radiculopathy associated 
with cervical spine condition shown as C5-C6 and C6-C7 
radiculopathy, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The issues of the rating of the veteran's cervical spine 
condition and the rating and effective date of radiculopathy 
of the right upper extremity are discussed in the REMAND 
portion of the decision below.


FINDING OF FACT

The veteran's right shoulder conditions do not limit motion 
of the right arm to shoulder level or below.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis, bursitis, and tendinitis of the right shoulder are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 5.59 4.71a, Diagnostic Code 5019-
5010 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating of the Right Shoulder

The veteran contends he is entitled to an increased rating 
evaluation because limitation of motion, pain, weakness, and 
fatigue of his right shoulder are more than 10 percent 
disabling.  Because the severity of his disability does not 
meet or approximate the requirements for the next higher 
rating, his claim must be denied.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005).  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005), to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  The 
present level of the disability, however, is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right shoulder has been rated as bursitis, see 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2005), since the 
initial award of service connection.  VA amended the name of 
the disability in September 1998 to arthritis, bursitis, and 
tendonitis, to reflect the post-operative diagnosis on VA 
examination in April 1998, consistent with regulations 
pertaining to changes in diagnosis and use of diagnostic 
nomenclature in naming disabilities..  See 38 C.F.R. §§ 4.13, 
4.27 (2005).  This change in nomenclature does not in and of 
itself affect the percentage rating of the disability, 
because each of the diagnosed conditions, if the sole 
service-connected disability, would be rated for the 
disabling effect on the function of the right shoulder.  
Rating them separately would amount to duplicate ratings of 
the same disability, or pyramiding.  38 C.F.R. § 4.14 (2005).

The veteran's disability 5019-5010, i.e., bursitis rated as 
traumatic arthritis.  Ordinarily, bursitis is rated as 
degenerative arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which in turn is rated under Diagnostic Code 5201 for 
limitation of motion of the shoulder.

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned when the arm cannot be lifted above shoulder level.  
The range of motion of the veteran's shoulder is greater than 
the limitation that qualifies for the lowest rating provided 
under Diagnostic Code 5201.  The rating criteria for 
degenerative arthritis provide that an arthritic joint with a 
greater range of motion than warrants a compensable rating of 
that joint is rated 10 percent.  The code 5019-5010 provides 
the information that the veteran is rated for degenerative 
arthritis of traumatic origin, and the underlying service-
connected disease is bursitis.  See 38 C.F.R. §§ 4.27, 4.71a, 
Diagnostic Codes 5003, 5010, 5019, 5201 (2005).

Elevation of the arm to shoulder level is accomplished when 
the shoulder is flexed or elevated to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I (2005).  The evidence does not show the range 
of motion of the veteran's right arm is limited to the 
shoulder level, except upon one instance, as noted below.

August 2004 VA examination found the veteran flexed and 
abducted his shoulder to 170 degrees, well above his 
shoulder.  He externally and internally rotated to 90 
degrees.  The veteran reported pain at the extreme of each 
range.  The measurements are close to the normal ranges of 
motion.  Examinations prior to August 2004 all found the 
veteran could raise his arm above his shoulder.  On VA 
examination in March 1999, flexion was to 120 degrees and 
abduction was to 110 degrees.  Internal rotation was 75 
degrees, and external rotation was 90 degrees.  January 1998 
treatment records noted flexion to 100 degrees and abduction 
to 90 degrees.  The March 1999 examiner attributed weakness 
in grip and in the triceps reflex of the right arm to his 
cervical spine condition and not to his shoulder.

The clear preponderance of the evidence of range of motion 
shows a noncompensable disability.  Regulation provides, 
however, that rating of musculoskeletal disability must 
consider pain, painful motion, fatigability, and similar 
factors that impair functioning under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10, 
4.40, 4.45, 4.59 (2005).

The veteran testified in January 2006 about the type of pain 
and fatigue of the right shoulder he experiences and how it 
impaired the function of his right arm.  He did not report 
regular periodic flare-ups of symptoms.  He told the VA 
examiner in August 2004 that his right shoulder pain is 
constant.  In April 1998, he told the VA examiner that he had 
lost strength in his arm and "it flares up if he tries to do 
any activity."  As noted above, the loss of strength is 
related to the cervical spine.  There is not evidence of any 
pattern of regular right shoulder flare-ups of the sort 
addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
flare-up with activity is specifically the type of 
manifestation contemplated in the regulations that authorize 
the 10 percent rating.  38 C.F.R. §§ 4.40, 4.45(d), (f), 
4.59.  In the absence of regular periodic flare-ups like Mr. 
DeLuca's regular winter flare-ups that caused reduced range 
of motion due to pain, 8 Vet. App. at 208, the evidence does 
not show the overall disability picture to nearly approximate 
disability commensurate with a 20 percent disability due to 
flare-ups.  38 C.F.R. § 4.7 (2005).

Finally, regarding the veteran' reports of weakness of the 
right arm and of this right-hand grip, those are shown by the 
convincing opinion in the March 1999 VA examination report.  
Consequently, those impairments are compensated in the rating 
of the cervical spine condition.  Compensating those 
impairments as part of the right shoulder disability would be 
pyramiding, which is precluded by regulation.  38 C.F.R. 
§ 4.14 (2005).

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2005.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should an increased rating be granted, 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006), because the preponderance of the evidence is against 
the veteran's claim for an increased rating for his right 
shoulder disability, the veteran is not prejudiced by the 
failure to provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.


ORDER

A rating in excess of 10 percent for arthritis, bursitis, and 
tendinitis of the right shoulder is denied.

REMAND

Cervical Spine Condition

The veteran essentially contends the 20 percent currently 
assigned to his cervical spine condition does not reflect the 
severity of his condition.  A rating decision of March 1980 
granted service connection for a cervical sprain and assigned 
a 20 percent evaluation pursuant to DC 5290.  This rating has 
been continued to present, although the regulations have 
undergone changes since 1980 and a different diagnostic code 
is currently being applied.  

The veteran asserts that his claims file is incomplete.  His 
December 2001 letter states that the files from Nashville 
VAMC and Mufreesboro VAMC are each about three to four inches 
thick.  Specifically, he reports that his Nashville VAMC file 
contains reports of 10 to 12 orthopedic referrals, and that 
his Murfreesboro VAMC file contains X-ray, MRI, and nerve 
conduction study reports.  Although the claims file contains 
a December 1998 nerve conduction report and a December 1999 
MRI report from Nashville VAMC, the claims file cannot with 
confidence be assumed complete in light of the amount of 
records the veteran reports.  Additional development is 
necessary to insure the completeness of the claims file.  
38 C.F.R. § 3.159(c)(2) (2005).

In addition to further development of the evidence, 
additional adjudication is required to address the full scope 
of the veteran's claim for increased rating for a cervical 
spine condition.  In the August 1999 rating decision VA 
acknowledge the March 1999 VA examiner's opinion that the 
service-connected cervical spine condition includes cervical 
disc manifestations of C5-6 and C 6-7 radiculopathy that had 
persisted since 1975, specifically with right arm 
involvement.  A December 1999 VA magnetic resonance imaging 
(MRI) study revealed left-sided cervical disc abnormality, 
and a January 2006 treatment note, apparently from Memorial 
Hospital, documents left shoulder pain, including sharp pain 
down the left arm, as well as neck pain.

Given that the veteran is essentially service-connected for 
the residuals of a neck injury in service, and VA 
acknowledges cervical disc involvement, complete adjudication 
of the increased rating claim must include evaluation of all 
manifestations of the service-connected cervical spine 
condition, both orthopedic and neurologic, whether right-
sided, left-sided, or otherwise. 

Radiculopathy of the Right Upper Extremity

In June 2005 the RO awarded a 20 percent rating for right 
upper extremity radiculopathy, which the August 1999 rating 
had denominated part of the service-connected cervical spine 
condition.  The RO characterized the rating as a grant of 
service connection for the veteran's right upper extremity 
radiculopathy secondary to the service-connected cervical 
condition, effective September 23, 2002.  In September 2005 
the veteran's representative filed a Statement of Accredited 
Representative in Appealed Case in lieu of VA form 646.  In 
the Statement, the veteran seeks an evaluation of his right 
upper extremity radiculopathy from an effective date prior to 
September 23, 2002, contending the medical evidence 
demonstrates the existence of the radiculopathy prior to this 
date.  

The Board construes this Statement as a Notice of 
Disagreement with the June 2005 rating decision.  A Statement 
of the Case (SOC) was not issued in response to the Notice of 
Disagreement.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
Statement of the Case in order to allow the veteran to 
perfect his appeal. The Board must remand this issue to the 
RO for that purpose.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following actions.  VA will notify the veteran if further 
action is required on his part.

1.  Obtain and associate with the claims 
file the following VA records :
			
*	VAMC Nashville inpatient and 
outpatient records pertaining to the 
veteran's cervical spine condition, 
including reports of orthopedic 
referrals, neurological clinical or 
electrodiagnostic evaluations, and 
imaging or radiology reports. 

*	VAMC Murfreesboro inpatient and 
outpatient records pertaining to the 
veteran cervical spine condition, 
including diagnostic test results. 

2.  Schedule the veteran for VA 
orthopedic and neurologic examinations 
and any diagnostic tests or procedures 
necessary to diagnose and evaluate the 
severity of all cervical spine pathology, 
whether orthopedic or neurologic, and 
whether right-sided, left-sided, or 
otherwise.  The examiner or the examiners 
shall review the veteran's claims file to 
enable historically informed responses to 
the examination requests.

*	The examiner or examiners shall 
provide an opinion or opinions 
whether any left upper extremity 
orthopedic or neurologic signs or 
symptoms are at least as likely as 
not (50 percent or greater 
probability) etiologically related 
to the veteran's cervical spine 
condition.  Each reporting examiner 
shall explain his or her reasons for 
the opinion.

2.  Review the issue of entitlement to an 
effective date prior to September 23, 
2002, for service connection for right 
upper extremity radiculopathy, 38 C.F.R. 
§ 19.26 (2005), insure complete 
compliance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) , 
38 C.F.R. § 3.159 (2005), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2003); 
Manlincon v. West, 12 Vet. App. 238 
(1999).

*	The veteran must be clearly advised 
of the need to timely submit a 
substantive appeal following the 
issuance of the Statement of the 
Case in order to complete the appeal 
on this matter.

*	NOTE: the decision on this claim may 
not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2005).

3.  Readjudicate the claims for increased 
rating for cervical spine condition and 
for a higher initial rating for right 
upper extremity radiculopathy associated 
with cervical spine condition.  
Adjudication shall include all disability 
attributable to cervical spine pathology, 
whether orthopedic or neurologic, and 
whether manifested as right or left upper 
extremity.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


